Citation Nr: 1418644	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for diabetes mellitus, type II, and neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.  

2.  Competent and credible evidence of record demonstrates tinnitus was present in service, and has continued since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran, in September 2009, for his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  This notice was provided prior to the initial adjudication of the claims.  The Veteran was notified of the evidence necessary to substantiate the claims.  He was also informed that VA would attempt to obtain records from Federal agencies, as well as any identified records from state or local governments, private doctors, hospitals or current or former employers.  The letter notified the Veteran he should provide information on his current disabilities, information on any injuries, events or diseases that began during service and the relationship between his disabilities and any events, injuries or diseases during service.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs are in the file and record indicates that the Veteran has not sought VA treatment.  Additionally, identified records from a private treatment provider have been obtained.  Moreover, the Veteran has not referenced any private audiological treatment.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in April 2010.  The April 2010 examination report contained sufficient evidence by which to decide the claims for service connection for hearing loss and tinnitus, particularly regarding whether the Veteran had hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  As such, the examination report is adequate to decide the claims of service connection.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims, (Court) held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in rating a service-connected disability.  The April 2010 VA examination report does not address any functional effects caused by a hearing disability, but the Board, in the decision below, denies service connection, thus there will be no rating.  Therefore, a remand for compliance with Martinak is not warranted.

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the hearing loss and tinnitus issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to his bilateral hearing loss and/or tinnitus claim.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  As such, appellate review may proceed without prejudice to the Veteran.  

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and/or tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran provided statements that he was exposed to loud noise during service. He indicated, in his May 2010 notice of disagreement, that his military noise exposure stemmed from his duties as a flight line airman.  Service personnel records establish that the Veteran served on a flight line.  Thus, his exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C. § 1154(a).

Hearing Loss

A review of the Veteran's STRs reveals evidence of hearing loss.  Specifically, audiometric testing in September 1997 revealed a significant threshold shift in the Veteran's hearing as well as hearing loss.  Thus, in September 1997, the Veteran was referred for additional consultation.  In September 1997 the Veteran admitted to not wearing hearing protection when around aircraft.  Additionally, the Veteran complained of hearing problems in February 1998.  However, the April 2010 VA audiological examination, the only record of audiometric testing subsequent to service, revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
15
20
20
15
20

As described above, the April 2010 VA examination report revealed that the Veteran did not have any auditory threshold measured 26 decibels or greater.  His Maryland CNC test score was 96 percent in each ear.  In this examination, the Veteran was found to have clinically normal hearing bilaterally.  The audiometric results of the April 2010 VA examination do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  During the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears.  

The Veteran has challenged the accuracy of the April 2010 VA examination report.
Specifically, in his May 2010 notice of disagreement, the Veteran alleged the April 2010 VA examiner fabricated and falsified the results to support a denial.  In his May 2012 substantive appeal, the Veteran stated the VA hearing test was inaccurate and given from a biased perspective.  The Board rejects the Veteran's contentions that the April 2010 examiner fabricated and falsified the examination results, or that the results were inaccurate and biased, as the Board finds there is no evidence of such.  Furthermore, the Veteran appears to be raising a general challenge to the professional competence of the April 2010 VA examiner.  However, the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

Moreover, the Veteran has not submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes.  

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability, in terms of hearing loss, proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.307, ma3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

As discussed above, the Veteran's exposure to acoustic trauma in service while serving on a flightline is conceded as consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Additionally, a February 1998 service treatment record reflects that the Veteran complained of ringing noises in his ears.  In statements on appeal, the Veteran has asserted that he has had recurrent tinnitus since service.  

The Veteran is competent to report experiencing tinnitus in service and since service, as such is subject to lay observation.  The Board also finds that the Veteran is credible in this regard.  As noted above, a complaint of ringing in the ears was clinically noted in service.  Although an April 2010 VA examiner opined that it was less likely than not that the Veteran's tinnitus was incurred in service, the rationale for the opinion appears to discount the February 1998 service treatment record notation of ringing noises in the ears citing that such finding had been crossed out.  The Board's review of the February 1998 service treatment record does not find that such notation was crossed out in full.  As such, the Board deems that the factual basis for the April 2010 VA examiner's opinion is not factually accurate.  Hence, such opinion lacks probative value.

In view of the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that competent and credible evidence of record establishes that tinnitus was present in service, and has continued since service.  As such, service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for diabetes mellitus, type, II.  Private treatment records show a diagnosis of diabetes mellitus, type II, and indicate varying dates of onset.  However, the Veteran stated in his May 2012 substantive appeal, that his symptoms were present at his separation in 1998.  Specifically he stated he was tired all the time and was up all night with frequent urination.  In a May 1997 service medical record, the Veteran reports trouble sleeping, within the context of feeling depressed.  An August 1996 examination provided a clinical diagnosis of hyperlipidemia.  Here, given that there is evidence that the diabetes may have onset during service, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to a physical examination, a medical opinion should be provided to determine if diabetes mellitus, type II, is attributable to the Veteran's service.  See McLendon, 20 Vet. App. at 81.  

Additionally, in a May 2012 substantive appeal, the Veteran stated he has a history of treatment for diabetes mellitus, type II, prior to the treatment from Dr. L. St. J., but that he included Dr. L. St. J. as a reference, because Dr. L. St. J. was the first doctor for which he could provide actual evidence of treatment.  In the May 2012 substantive appeal, the Veteran further indicated he was diagnosed before he had insurance to be treated on a regular basis by Dr. L. St. J.  Thus, on remand, the Veteran should be afforded an opportunity to submit additional records from any medical providers, to include for diabetes mellitus, type II, and in particular records that show when the Veteran's diabetes mellitus, type II onset, or complete authorization forms permitting VA to obtain any identified records on his behalf.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain any requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, appellate adjudication of the issue of entitlement to service connection for bilateral neuropathy of the lower extremities is deferred pending completion of the actions requested below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an opportunity to submit additional records from any relevant medical providers, to include for diabetes mellitus, type II, in particular pertaining to the onset or initial diagnosis, or complete authorization forms permitting VA to obtain any identified records on his behalf.  If any authorization forms are received, attempt to obtain the identified records, and associate them with the claims folder.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain any requested documents.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diabetes mellitus, type II, and neuropathy of the bilateral lower extremities.  The entire claims file should be made available for review, to include a complete copy of this remand.  The examiner should address the following:

Is it at least as likely as not that the Veteran's diabetes mellitus, type II, clinically onset during active service, manifested within one year of separation from active service, or is otherwise related to, the Veteran's active service?  If so, is it as least as likely as not that the Veteran's neuropathy of the bilateral lower extremities is proximately due to, a result of, or chronically aggravated by, the diabetes mellitus?

Is it at least as likely as not that the Veteran's neuropathy of the bilateral lower extremities clinically onset during active service, or is otherwise etiologically related to, the Veteran's active service?  

The term "at least as likely as not" does not mean within the realm possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


